Citation Nr: 1443882	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  13-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chronic right foot and/or ankle disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1982 through August 1992.  The Veteran was awarded the Kuwait Liberation Medal and the Southwest Asia Service Medal with three bronze service stars, among other decorations, for this service.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that the RO confused the Veteran's left leg and right foot conditions in requesting a compensation examination for the latter.  The Veteran alleges that he incurred his left leg condition in a 1982 fall, while his right foot and/or ankle was injured in 1985.  The RO requested a compensation examination of the Veteran's "right leg injury and residuals of right knee," wrongly stating that "Veteran contends his right knee and right leg were injured in a 250 foot [SP] drop while in service."   In September 2010, the VA examiner stated that there was no evidence of a right foot injury in service records pertaining to the 1982 accident, and proceeded to examine only the left knee.  

In fact, a December 1984 service treatment note indicates the Veteran injured his right ankle playing basketball, and an April 1985 note indicates the Veteran was diagnosed with a right ankle sprain after jumping off a truck.

The Court has ruled that, once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Neither the September 2010 VA examiner, nor any subsequent VA examiners,  reviewed that portion of the Veteran's service treatment record pertinent to the Veteran's claim for entitlement to service connection for his right foot and/or ankle condition, or provided an opinion as to whether this condition was related to service.  Therefore, an additional VA examination will be necessary to assist in determining the nature and etiology of the Veteran's claimed right foot and/or ankle disorder.  

While on remand, updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers who have provided treatment his right foot and/or ankle disability.  Ask the Veteran to provide a release for these records.  The RO should attempt to obtain any properly identified records.

Updated treatment records from the VA Health Care System from November 2009 until the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, and the Veteran has been afforded a reasonable opportunity to respond to receipt of his service treatment records, the Veteran must be afforded a VA examination to determine the presence and etiology of any current disorders of the right foot and/or ankle.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

The VA examiner should note any current disorders of the right foot and/or ankle present on examination.  For any noted disorder, the examiner is requested to state whether it is at least as likely as not (a 50 percent or greater probability) that any current foot and/or ankle disorder had its onset during service.  The examiner should comment on the Veteran's inservice treatment for right ankle injury and sprain in December 1984 and April 1985.  

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If entitlement to service connection remains denied, the Veteran should be furnished with a supplemental statement of the case, and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



